DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of claims 1-15 in the reply filed on 2/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claim 16-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2021.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 8/6/2019 and 2/23/2021 have been considered by the examiner. 
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Such claim limitation(s) is/are: “linear actuator” and “pivot actuation means” in claim 1. Such claim limitation(s) is/are: “positioning means” and “corresponding positioning means” in claim 9. Such claim limitation(s) is/are: “drive mechanism” in claim 10. Such claim limitations(s) is are: “driver” in claim 11.  Such claim limitation(s) is/are: “angular actuator” in claim 13. Such claim limitation(s) is/are: “means of a pivot joint” in claim 15.   From applicant’s specification, “linear actuator” and “pivot actuation means” may refer to piston cylinder unit.  From applicant’s specification, “positioning means” and “corresponding positioning means” may refer to stud and its corresponding hole connection.  From applicant’s disclosure, “drive mechanism” may refer to a swing. From applicant’s specification, “driver” may refer to plate or structure to hold and guide the cleaning rod. From applicant’s specification “angular actuator” may refer to spring return piston/cylinder unit. From applicant’s disclosure “means of a pivot joint” may refer to pivot joint.   

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



10.	Claim 1 recites the limitation "the axial movements" in lines 4-5 and 9.  There is insufficient antecedent basis for this limitation in the claim.  Since the cleaning rod is reciprocating in axial extension and retraction movements as previously recited, is the “axial movements” referring to both axial extension and retraction? For examination purposes, it will and thus be interpreted and read as “axial extension and retraction movements”.  
11.	Claim 2 recites “monitor at least one of the rod axial and pivoting movements” in line 2.  Does the monitoring include monitoring of both axial extension and retraction movements?  Or is it referring to only one type of axial movement that needs to be monitored?  For examination purposes, the claim will read and be interpreted as “monitor at least one of rod axial movement and rod pivot movement”.    
12.	Claim 2 recites the limitation "the sensor(s)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Is it referring to one or more sensors recited earlier in claims 1 and 2?  For examination purposes, it will read and be interpreted as “the one or more sensors”.    
13.	Claim 3 recites the limitation "a speed of the pivoting movement” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Is it referring to pivoting movement of the rod? The speed of what is being adjusted?  For examination purposes, it will read and be interpreted as “a speed of the rod pivoting” or “a speed of the rod during pivot movement”.     
14.	Claim 5 recites the limitation "the speed of the axial movement” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read and be interpreted as “a speed of the axial extension and retraction movement”.    

16.	Claim 7 recites “discharge opening” in line 3.  Is it referring to smelt discharge opening as recited in claim 1?  For examination purpose, the claim will read and be interpreted as “smelt discharge opening”.    
17.	Claim 8 recites “boiler” in line 2.  Is it referring to chemicals recovery boiler as recited in claim 1?  For examination purpose, the claim will read and be interpreted as “the chemicals recovery boiler”.    
18.	Claim 9 recites “a fixture frame” in line 1.  Since claim 9 depends upon claim 8, is “a fixture frame” the same as “a fixture” recited in claim 8?  For examination purposes, it will be interpreted as “the fixture comprising a fixture frame”.  
19.	Claim 10 recites the limitation "the drive mechanism” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it will read as “a drive mechanism”.  In addition, the limitation "the boiler wall” in line 3 is not proper antecedent basis.  Thus, it will read as “a wall of the chemicals recovery boiler”.        
20.	Claim 12 recites “a pivot axis” in line 3.  Is this the same pivot axis from claim 1 recited as axis (s)?  For examination purposes, it will be interpreted as that and thus read as “the axis (S)”.  
21.	Claim 13 recites “the pivot actuation means is one of an angular actuator or a linear actuator”.  How can the pivot actuation means also be the same as a linear actuator which was recited in claim 1?  Is it referring to another linear actuator that may also read on the pivot actuation means? For examination purposes, it will and thus be interpreted and read as “the pivot actuation means is one of an angular actuator or a second linear actuator”.  


Claim 14 also recites “the cleaning apparatus”.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends on claim 1, which does not indicate a cleaning apparatus. 
23.	Claim 15 recites “boiler” in line 3.  Is it referring to chemicals recovery boiler as recited in claim 1?  For examination purpose, the claim will read and be interpreted as “the chemicals recovery boiler”.    
24.	Due to their dependency from claim 1, claims 4 and 11 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

26.	Claims 1-3, 5, 7-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom et al. (WO 03/093747: Provided by applicant) and further in view of Bertilsson (WO 2006/126929: Provided by Applicant).  
27.	Regarding claim 1, Soderstrom teaches an apparatus (17) (abstract, figs 2-8) comprising a cleaning rod (23) driven in reciprocating, axial extension (y) and retraction (x) movements [figs 7-8; page 6 lines 4-31; up and down movement of rod 23 along the spout opening 8 reads on axial extension (y) and retraction (x)] upon cleaning a smelt discharge opening (7 in figs 2-8; page 6 lines 4-31) of a chemicals recovery boiler (abstract and page 2 lines 30-35; soda recovery boiler reads on chemicals recovery boiler); a linear actuator (piston and rod cylinder mechanism 20, 20’, 20’’ reads on linear actuator; figs 2 and 8; page 6 lines 4-31) controllable for driving the cleaning rod (23) in the axial movements (page 6 lines 4-31); a pivot actuation means (piston and rod cylinder mechanism 25, 25’, and 25’’ reads on pivot actuation; figs 2 and 6-8; page 4 lines 23-32 and page 5 line 30 – page 6 line 30) controllable for pivoting the cleaning rod about an axis (S) (page 4 lines 23-32 and page 5 line 30 – page 6 line 30; tilting of rod 23 by this mechanism reads on pivoting about hinge 24 which defines pivoting axis S) upon cleaning a smelt spout (8) associated with the smelt discharge opening (figs 2-8; page 6 lines 4-31).  
28.	Soderstrom teaches having a control unit for controlling motion phases of the cleaning device (page 7 lines 1-6).  But, Soderstrom fails to specifically teach one or more sensors arranged to provide control basis for correlation of the axial movements of the cleaning rod with a change in pivot angle of the cleaning rod during pivoting of the cleaning rod.  However, Bertilsson teaches an apparatus for cleaning a smelt discharge opening of a chemical recovery boiler (abstract and fig 1), wherein it is known to include a sensor apparatus (claim 1 and page 7 lines 7-9) arranged to provide control basis for correlation of the axial movements of a cleaning 
29.	Regarding claim 2, Soderstrom teaches a linear actuator and linear actuator. Since Bertilsson teaches that the sensor monitors the axial and pivoting movements of the rod (page 7 lines 7-32) wherein it is known to use a axial drive means (6) and pivot actuation means (14) (page 8 lines 9-15) to control movement and inclination of rod based on signals output from sensor (claim 1, page 3 lines 9-14, and page 7 lines 7-32), the present combination of Soderstrom and Bertilsson teaches wherein the sensor monitors at least one of the rod axial and pivoting movements, wherein operation of at least one of the linear actuator and the pivot actuation means of Soderstrom is based on output from the sensor.
30.	Regarding claim 3, the present combination of Soderstrom and Bertilsson teaches a pivot actuator (mechanism 25, 25’, and 25’’ reads on pivot actuation; figs 2 and 6-8; page 4 lines 23-32 and page 5 line 30 – page 6 line 30 of Soderstrom).  In addition, the present combination of Soderstrom and Bertilsson teaches controlling advancement and compensation movements (page 7 lines 7-32 of Bertilsson) including control of a pivot actuator (14) (claim 7 and page 8 lines 9-15 of Bertilsson) based on signals from a sensor which senses consumption and shortening of the cleaning rod (reads on rod axial motion sensor) (claim 1 and page 3 lines 9-15 of Bertilsson) during pivoting of the cleaning rod (claim 7 and page 8 lines 9-15 of Bertilsson).  
31.	Regarding claim 5, the present combination of Soderstrom and Bertilsson teaches a linear actuator (mechanism 20, 20’, 20’’ reads on linear actuator; figs 2 and 8; page 6 lines 4-31).  In addition, the present combination of Soderstrom and Bertilsson teaches controlling advancement and compensation movements (page 7 lines 7-32 of Bertilsson) including control of axial driver (11) for linear movement (page 7 lines 7-22 of Bertilsson) based on signals from a sensor which senses angle inclination of the rod (reads on angle position sensor monitoring change in pivot angle) (page 7 lines 7-32 of Bertilsson) during pivoting of the cleaning rod (claim 7 and page 8 lines 9-15 of Bertilsson).  Since, Bertilsson teaches controlling advancement and angle inclination of the cleaning rod, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for controlling of the advancement of the cleaning rod of the present combination of Soderstrom and Bertilsson to also include adjusting the speed in the axial movements based on readings from the angle position sensor monitoring the change in pivot angle during pivoting of the cleaning rod in order to regulate process time and effectively automate the cleaning operation.      
32.	Regarding claim 7, the present combination of Soderstrom and Bertilsson teaches wherein the cleaning apparatus is arranged for supporting the cleaning rod in temporary alignment with the smelt spout and discharge opening (page 5 line 30 – page 6 line 15 of Soderstrom; moving the cleaning rod from inactive state of non-cleaning mode to active state of 
33.	Regarding claim 8, the present combination of Soderstrom and Bertilsson teaches wherein the cleaning apparatus is supported in a fixture (carrier 18 reads on fixture, figs 2-3 of Soderstrom) that is connectable to the boiler (page 4 lines 8-14 of Soderstrom; mounted to melt spout reads on connectable to boiler).
34.	Regarding claim 9, the present combination of Soderstrom and Bertilsson teaches wherein a fixture frame (box profiles 18’ and 18’’ of carrier 18 reads on fixture frame; fig 2; page 4 lines 8-15 of Soderstrom) comprises, in a side facing the boiler (towards melt spout 8), positioning means (fig 2; fasteners [reading on positioning means] which are not labeled and extending vertically down from the box profiles 18’ and 18’’ connecting to roof panel 14; page 4 lines 8-15 of Soderstrom) mating with corresponding positioning means (fig 2; connection points on the roof panel 14 for these fasteners reads on corresponding positioning means; page 4 lines 8-15 of Soderstrom) arranged on an adapter (fig 2; roof panel 14) that is connectable to the boiler (melt spout 8 being part of boiler) [page 4 lines 8-15 of Soderstrom]. 
35.	Regarding claim 10, the present combination of Soderstrom and Bertilsson teaches wherein the drive mechanism (fig 2 and 4; 23 along with 24 and 28 reads on drive mechanism; page 4 line 23 – page 5 line 4 of Soderstrom) comprises a swing (fig 2 and 4; 23 along with 24 and 28 also make up the swing; page 4 line 23 – page 5 line 4 of Soderstrom) that is pivotally arranged between a couple of arms (19’ and 19’’) one end of which, respectively, is anchored in the fixture (18) (page 4 lines 16-18 of Soderstrom).
36.	Regarding claim 12, the present combination of Soderstrom and Bertilsson teaches wherein the change in angular position of the cleaning rod is monitored by an angle position sensor (page 7 lines 7-32 of Bertilsson) operatively coupled to a pivot axis of the cleaning rod (page 7 lines 7-32 of Bertilsson).

38.	Regarding claim 14, the present combination of Soderstrom and Bertilsson teaches wherein the cleaning apparatus is pivotally connected to the boiler (page 4 lines 16-18 and lines 25-28 of Soderstrom; turning and tilting of the apparatus which is also connected to boiler reads on pivotally connected to boiler).
39.	Regarding claim 15, the present combination of Soderstrom and Bertilsson teaches wherein the cleaning rod (23) is pivotally suspended to outer ends of two arms (19” and 19’’) (fig 4 and page 4 lines 33-37 of Soderstrom) wherein the inner ends of the two arms are pivotally journaled at the boiler by means of a pivot joint (26) (fig 2 and page 4 lines 16-18 of Soderstrom; being connected to frame 18 which is connected to boiler reads on pivotally journaled at the boiler).

40.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom et al. (WO 03/093747: Provided by Applicant) and Bertilsson (WO 2006/126929: Provided by Applicant) and further in view of Abel et al. (U.S Patent 5,542,650). 
41.	Regarding claim 4, the present combination of Soderstrom and Bertilsson teaches the rod axial motion sensor (page 7 lines 7-10 of Bertilsson) but fails to teach wherein the rod axial motion sensor is at least one of: a proximity sensor; one or more limit switches or end position sensors; and/or an encoder in a servomotor of the linear actuator. However, Abel teaches an apparatus for cleaning smelt spouts of chemical recovery furnace (abstract and fig 3) using a cleaning rod (18) wherein it is known for a rod axial motion sensor to be a proximity sensor (col 9 lines 1-35) in order to achieve the predictable result of indicating whether the cleaning 
42.	Regarding claim 6, the present combination of Soderstrom and Bertilsson teaches the angle position sensor monitoring the pivot area (page 7 lines 7-10 of Bertilsson) but fails to teach the angle position sensor is at least one of: a set of light sensors or photo cells monitoring the pivot area of the cleaning rod; a fixed position video camera with associated image processing software; and/or an encoder in a servomotor of the pivot actuation means.  However, Abel teaches an apparatus for cleaning smelt spouts of chemical recovery furnace (abstract and fig 3) using a cleaning rod (18) wherein it is known for a rod axial motion sensor to be a photoelectric sensor (reads on light sensor; col 8 line 56 – col 9 line 35) in order to achieve the predictable result of indicating whether the cleaning apparatus is or is not in the correct position for normal operation, thus monitoring the pivot area (col 9 lines 1-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle position sensor of the present combination of Soderstrom and Bertilsson to be a photoelectric sensor (reads on light sensor) as taught by Abel in order to achieve the predictable result of indicating whether the cleaning apparatus is or is not in the correct position for normal operation, thus monitoring the pivot area.  

43.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom et al. (WO 03/093747: Provided by Applicant) and Bertilsson (WO 2006/126929: Provided by Applicant) and further in view of Schweiher et al. (PG Pub U.S 2009/0066169). 

45.	Although, the present combination of Soderstrom and Bertilsson teaches that the hinge may be a spring hinge (page 7 lines 9-15 of Soderstrom), it fails to teach swing comprises one of a rack and pinion drive and ball-screw or a trapezoidal threaded bar mechanism.  However, Schweiher teaches a rotational actuator wherein it is known to comprise a spring hinge or a ball-screw (para 0046) in order to achieve the predictable result of rotating/pivoting.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ball-screw mechanism of Schweiher for the spring hinge of the present combination of Soderstrom and Bertilsson in order to achieve the predictable result of rotating/pivoting the cleaning rod.   

46.	List of additional references pertinent to the invention but not relied upon in the action:
PG Pub U.S 2014/0265066
PG Pub U.S 2007/0272130

Conclusion
47.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714  
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714